Case 3:15-cv-07658-MAS-LHG Document 708 Filed 03/10/21 Page 1 of 2 PageID: 24113
                                                                                     KIRBY McINERNEY LLP
                                                               250 Park Avenue, Suite 820, New York, NY 10177
                                                                          Tel. 212.371.6600 Fax. 212.751.2540
                                                                                            WWW.KMLLP.COM




  March 10, 2021

  VIA ECF


  Hon. Dennis M. Cavanaugh, U.S.D.J. (ret.)
  Special Master
  McElroy, Deutsch, Mulvaney & Carpenter, LLP
  1300 Mount Kemble Avenue
  P.O. Box 2075
  Morristown, New Jersey 07962

         Re:     In re Valeant Pharmaceuticals International, Inc. Securities Litigation,
                 Master File No. 15-cv-07658 (MAS) (LHG)

                 THIS DOCUMENT RELATES TO: Maverick Select Fund, Ltd., et al. v.
                 Valeant Pharmaceuticals, Inc., et al., No. 3:20-cv-02190-MAS-LHG

  Dear Judge Cavanaugh:

          We represent Plaintiffs in the above-referenced action, in which Your Honor entered a
  Report and Recommendation on January 26, 2021 recommending that Defendants’ motions to
  dismiss the action be granted. The parties are in the process of briefing their respective objection
  to, and motion to adopt, Your Honor’s Report and Recommendation before the District Court.

          We write to request clarification of the procedural status of this action in light of
  Defendants’ recent service of discovery requests upon us. It is our understanding that, given the
  pendency of Defendants’ motion to dismiss, this action is subject to the automatic stay of the
  Private Securities Litigation Reform Act of 1995 (the “PSLRA”). The PSLRA provides that “all
  discovery in other proceedings shall be stayed during the pendency of any motion to dismiss,
  unless the Court finds upon the motion that any party that particularized discovery is necessary to
  preserve evidence or to prevent undue prejudice to that party.” See 15 U.S.C. § 78u-4(b)(3)(B).
  In this action, there is currently a motion to dismiss pending, and there has not been a motion by
  any party seeking relief from the stay. Thus, it is our understanding that the stay is in effect and
  remains so unless and until the District Court issues an order denying the pending motion to
  dismiss. We have conferred with Defendants, and they do not oppose this request for clarification.

          To be clear, we write concerning the above-referenced opt-out action only. We do not seek
  a stay or any other alteration of the coordinated schedule for the related class action or any of the
  other related opt-out actions. We merely seek confirmation of the continued applicability of the
  PSLRA automatic stay to this action, much the way Your Honor had clarified the applicability of


                                     NEW YORK | CALIFORNIA
Case 3:15-cv-07658-MAS-LHG Document 708 Filed 03/10/21 Page 2 of 2 PageID: 24114


  Hon. Dennis M. Cavanaugh
  March 10, 2021
  Page 2

  the PSLRA automatic stay to the PwC and Tucson parties in Your Honor’s October 14, 2020
  Scheduling Order, (ECF No. 634), due to the pendency at that time of a motion on the pleadings
  relating to those parties.

          We also wish to clarify that we do not at this time seek any adjustment to the schedule set
  forth in Your Honor’s Orders dated October 14, 2020 (ECF No. 634), and January 28, 2021 (ECF
  No. 653) in the coordinated Master File.

         We are available at the Court’s convenience to respond to any questions that the Court
  might have about this issue.


                                               Respectfully submitted,

                                               Kirby McInerney LLP



                                               ______________________________
                                               Karen M. Lerner
                                               250 Park Ave., Suite 820
                                               New York, NY 10177
                                               (212) 371-6600
                                               klerner@kmllp.com


  cc:    All Counsel of Record (via ECF)
